Citation Nr: 1236778	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO. 10-12 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for the service-connected duodenal ulcer.

2. Entitlement to service connection for claimed tinnitus.

3. Entitlement to service connection for claimed migraines.

4. Entitlement to service connection for a claimed bilateral foot condition, to include pes planus.

5. Whether new and material evidence has been received to reopen the claim of service connection for an innocently acquired psychiatric disorder, to include an anxiety reaction.

6. Entitlement to service connection for an innocently acquired psychiatric disorder, to include an anxiety reaction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to December 1945.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the RO.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed January 1963 rating decision, the RO  denied the Veteran's claim of service connection for anxiety reaction.

2.  The evidence added to the record since the January 1963 rating decision is new, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating. 

3.  The Veteran is shown to have manifested an anxiety reaction that as likely as not had its clinical onset during his period of active service in World War II

4.  The Veteran is not shown to have manifested complaints or finding of pes planus or migraines during service or for many years thereafter.  

5.  The currently demonstrated tinnitus is shown as likely as not to have had its clinical onset during service following the Veteran exposure to harmful noise levels beginning on active duty.  

4.  The Veteran is not found to have present credible assertions sufficient to establish a continuity of symptomatology referable to pes planus or migraines beginning in service.  

5.  The Veteran is not shown to have pes planus or migraines that are due to an event or incident of  his period of active service.    

6.  The service-connected residuals of duodenal ulcer disease is not shown to be manifested by anemia, weight loss, blood in the stood or recurrent incapacitating episodes.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for an innocently acquired  psychiatric disorder.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2011).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by an anxiety reaction is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

3.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


4.  The Veteran is not shown to have a disability manifested by bilateral pes planus due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5.  The Veteran is not shown to have a disability manifested by migraines due to disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

6.  The criteria for the assignment of a rating in excess of 20 percent for the service-connected duodenal ulcer have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.110, 4.112, 4.113, 4.114 including DC 7305 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b) (1).

A May 2008 pre-adjudication letter explained the evidence necessary to substantiate the claims for service connection and increased rating. The VCAA letter indicated the types of information and evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records. 

The Veteran was also notified of how a disability rating is determined for a service-connected disability and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). 

With regard to the new and material evidence claim of a psychiatric disability, the issue is reopened and remanded for further development. As such, no discussion of VA's duties to notify and assist is necessary, since any error in notice or assistance is harmless.

VA has a duty to assist Veterans in obtaining evidence necessary to substantiate the claim. The claims file contains service treatment records, VA treatment records, and June 2008, March 2011, and April 2011 VA examinations. The examinations were thorough in nature and adequate for the purposes of deciding these claims. 

The reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record. Of significance is that neither the Veteran nor his representative has raised questions about the adequacy of these examinations.

Although the Veteran was not afforded a VA examination for his migraines; a remand for examination of the Veteran and/or a medical nexus opinion is not warranted in this case, because the information and evidence of record does not establish that he suffered an event, injury, or disease in service, nor does it indicate that his claimed disability or symptoms may be associated with service.

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide his claims. He has been given ample opportunity to present evidence and argument in support of his claims. In June 2008, the Veteran stated that he had no other evidence to submit to the VA to substantiate his claims.

Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of the issues has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).


II. New and Material Evidence

The RO denied the Veteran's claim of service connection for an anxiety reaction in a January 1963 rating decision. The Veteran was duly notified of this action and apprised of his appellate rights. He did not appeal the decision in a timely manner. 38 U.S.C.A. § 7105.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the rating decision consisted of copies of STRs dating from June 1943 through December 1945.

The evidence added to the record includes VAMC treatment reports dated in May 1955 and from January 2007 through September 2008; an April 2010 psychiatric examination report; and written statements by the Veteran. 

Although the April 2010 VA examiner did not diagnose the Veteran with a psychiatric disability, the examination was inadequate because the VA examiner did not address the previous records showing a diagnosis of an anxiety reaction. Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran's statements specifically relate to an unestablished fact necessary to substantiate the claim for service connection and raise a reasonable possibility of substantiating the claim particularly. 

Since the evidence is both new and material, the claim of service connection for a psychiatric disability is reopened.

Based on a careful review of the entire record, the Board also finds the evidence to be in relative equipoise in showing that the Veteran manifested a chronic anxiety reaction that as likely as not had its clinical onset during his period of active service in World War II.  
Significantly, the evidence includes a statement from a private physician who noted treating the Veteran in July 1946 shortly after service for a "usual picture of anxiety neurosis with gastro-intestinal symptomatology."

In a subsequently received clinical record, the Veteran was noted to have been initially hospitalized for complaints of unrelieved post-prandial pain in May 1955.  The diagnoses at that time included that of a chronic, moderate anxiety reaction.  

In resolving all reasonable doubt in the Veteran's favor, service connection for a chronic anxiety reaction is warranted.  


III. Service Connection for Tinnitus, Bilateral Pes Planus, and Migraines

The Veteran asserts, in a conclusory manner, that his tinnitus, bilateral pes planus, and migraines are related to service.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

That is, a Veteran can establish continuity of symptomatology in cases where the Veteran cannot fully establish the in-service and/or nexus elements of service connection discussed above. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology." Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation. Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

For continuity of symptomatology, the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, consider a lack of contemporaneous medical evidence as one factor, among others, in determining the credibility of lay evidence. Id. at 1337.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be demonstrated by showing direct service incurrence or aggravation, as discussed above, or by using applicable presumptions, if available. Combee, 34 F.3d at 1043. 

As to presumptive service connection, some diseases on the other hand are chronic, per se, such as organic diseases of the nervous system such as sensorineural hearing loss, and therefore will be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year after service. Even this presumption, however, is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). 

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau, 492 F.3d at 1377 (footnote omitted). 

For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer. Id. at 1377 n.4.  

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology. Barr, 21 Vet. App. at 307-09.  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed." Id. at 308.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The STRs are negative for complaints or findings referable to migraines, flat feet or tinnitus.  The post-service treatment records do not contain a diagnosis of flat feet or migraines.  

A clinical record noted complaints of constant tinnitus in the right ear in October 1988.  An April 1991 audiological evaluation diagnosed the Veteran with bilateral tinnitus (worse in right ear). (See also February 1994 VA treatment record).  

A February 1995 VA treatment audiological evaluation noted that the Veteran had constant tinnitus that began 10 to 15 years ago.

An April 2010 VA examination diagnosed pes planus with degenerative arthritis and tinea pedis with oncomycosis. The Veteran complained of having a fungus condition that started in 1943 and had continued throughout the years. 

In an April 2011 addendum, the VA examiner reviewed the claims file and found no evidence of problems associated with the feet.  The Veteran was noted to have mild degenerative changes that were associated with aging. 

With regard to tinnitus, an April 2010 VA examination noted noise exposure from artillery in service.  The Veteran reported working is a steel mill for 14 years after service.  He reported having constant right ear tinnitus that started 20 to 30 years ago in service and had worsened over time. He stated that his ears would ring after shooting a rifle, but then would go away. 

The VA examiner opined that, based on the date and circumstances of onset, the tinnitus was the likely result of military noise exposure.  

However, in a March 2011 addendum, the same VA examiner thoroughly reviewed the claims file and concluded that the Veteran's tinnitus was not related to service noise exposure.  He stated that the tinnitus began 30 years following discharge from service and that the Veteran had worked in a steel mill for 14 years. 

Based on this record, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not is due to the exposure to elevated and harmful that began during his period of active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  

The evidence as a whole does not establish continuity of symptomatology of migraines or pes planus since service. 38 C.F.R. § 3.303(b). In making this determination, the Board emphasizes the Veteran is competent to currently report in-service and post-service symptoms of migraines and pes planus.  Layno, 6 Vet. App. at 469. See 38 C.F.R. § 3.159(a)(2). 

Significantly, there is not showing of complaints or findings referable to migraines in the record.  

Although the Veteran is shown to have been diagnosed with pes planus, the April 2011 VA examination found no evidence of problems associated with his feet.  

The examiner opined that the Veteran had mild degenerative changes that were associated with aging and were not affected by his service or aggravated beyond normal progression.

Hence, on this record, in the absence of a showing of migraines or pes planus until many years after service, service connection for the claimed migraines and pes planus must be denied.  


IV. Increased Rating for Duodenal Ulcer

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate diagnostic codes identify the various disabilities. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran's duodenal ulcer is currently evaluated as 20 percent disabling, under Diagnostic Code 7305. 

A 20 percent evaluation is warranted for moderate ulcer, with recurring episodes of severe symptoms two or three times a year averaging ten days in duration, or with continuous moderate manifestations.  

A 40 percent evaluation is warranted when the ulcer is moderately severe, with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging ten days or more in duration at least four or more times a year.  

A 60 percent evaluation is warranted for severe duodenal ulcer, causing pain, only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health. 38 C.F.R. § 4.114, Diagnostic Code 7305.

A June 2008 VA treatment record noted no weight loss, early satiety, diarrhea, constipation, abdominal swelling, pain or jaundice.

A July 2008 VA treatment showed no complications with an upper gastrointestinal series.

In April 2008, the Veteran reported having a weight loss, nausea, vomiting and diarrhea. He was diagnosed with viral gastroenteritis.

A July 2008 VA treatment record noted that the Veteran was first diagnosed with peptic ulcer disease in 1949. He had a perforated ulcer and underwent abdominal surgery. He subsequently was placed on Maalox and a diet. He had flare-ups characterized by nausea and dyspepsia, about every three months. This generally lasted for one to two days and was relieved by taking medication.  

The Veteran also had a history of gastroesophageal reflux disease of approximately one year duration.  He noticed daily eructation and was placed on omeprazole, 20 mg daily during flare-ups that occurred every two to three months.  He swallowed normally and had a good appetite.  His bowel habits were regular, and he described no bleeding.  His weight was stable. 

Upon examination, the Veteran's abdomen was noted to be mildly obese, soft, and nontender.  There was a well-healed vertical surgical scar about the epigastria that was approximated 4 inches in length by one-fourth inch in width.  The scar was  slightly hyperpigmented as compared to the surrounding skin and was smooth. 

There was no evidence of keloid formation.  There was no erythema or tenderness. There was no adherence to underlying tissues.  No masses were palpable.  There were no signs of anemia. 

The Veteran was diagnosed with peptic ulcer disease and gastroesophageal reflux disease. The examiner noted that the UGI showed grade II reflux. The duodenum was slightly deformed, compatible with previous peptic ulcer disease. There was no evidence of active peptic ulcer disease on this study.

The Veteran underwent a VA examination in April 2010 and was noted to have had mild transient epigastric pain in 2000.  He had no complaints of nausea vomiting, hematemisis or melena.  There was no postprandial abdominal pain, distensions, colicky pain, diaphoresis or diarrhea.  His appetite was good, and his weight remained stable.  

There were no recurrent episodes of colicky, abdomen pain or distention associated with nausea, vomiting or complaints of incapacitating pain. There were no signs of anemia. His hemoglobin had been stable since 1996. There was no blood in stools. 

The Veteran was diagnosed with peptic ulcer disease manifested initially as a perforated duodenal ulcer. His symptoms remained stable and well controlled with medication. His symptoms did not limit activities of daily living or interfere with employment.

In a December 2010 statement, the Veteran reported suffering from epigastric pain, regurgitation, difficulty swallowing food, gas, bloating, blood in stool, and weight loss.  He reports having anemia.  However, the recent blood tests showed no evidence of anemia.

The evidence does not support for an award of the next-higher 40 percent rating under DC 7305. At the outset, it is noted that the overall weight of the evidence does not indicate that the Veteran's duodenal ulcer resulted in both anemia and weight loss.  

For example, the Veteran reported at his July 2008 VA examination that his weight had remained stable. The examiner further commented that there was no evidence of anemia.

The treatment records show that the Veteran denied having any weight loss, nausea, vomiting or diarrhea. The Veteran had one episode of these symptoms in April 2008 due to viral gastroenteritis, but this was not related to the service-connected disability.  He was described as being well developed and well nourished during the appeal. 

The record does not demonstrate recurrent incapacitating episodes, relating to his duodenal ulcer, averaging 10 days or more in duration at least four or more times a year.  The Veteran does not eat spicy foods and takes medication, but his weight is described as being stable.  

The disability has been no more than 20 percent disabling since a year prior to the receipt of the claim for a higher rating, so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition since that date. Hart, supra. 

The evidence does not suggest that this case presents an exceptional or unusual disability picture that would render the established rating criteria impractical for the purpose of compensating the service-connected disability.  

In fact, the July 2008 VA examiner stated that he was "unable to define any disabilities related to the stomach/duodenum which would interfere with the [Veteran's] ability to work." 

The April 2010 VA examiner stated that the symptoms did not limit activities of daily living or interfere with employment.

Because the evidence does not show that the Veteran's ulcer presents an unusual or exceptional disability picture, the Board is not required to remand the claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

As new and material evidence has been submitted to reopen the claim of service connection for an innocently acquired  psychiatric disorder, the appeal to this extent is allowed.

Service connection for a chronic anxiety reaction is granted.  

Service connection for tinnitus is granted.

Service connection for claimed migraines is denied.

Service connection for claimed pes planus is denied.

An increased rating in excess of 20 percent for the service-connected duodenal ulcer is denied.



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


